DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-10, 12 and 14 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, claim 1) a display device wherein the main frame includes a first subframe that supports a side part of the first display unit; and a second subframe fixed to the first subframe and that supports a side part of the second display unit, the first subframe includes: a first plate part fixed to the back surface of the front surface panel: and a first leg part extending from the first plate part along the side part of the first display unit and supporting the side part, and the second subframe includes: a second plate part fixed to the back surface of the front surface panel; a second leg part extending from the second plate part along the side part of the second display unit and supporting the side part; and a third plate part extending from the second leg part along a back surface of the first plate part and fixed to the back surface, in combination with all the other claim limitations; and claim 10) a display device wherein the first display unit includes: a display panel fixed to the back surface of the front surface panel; a backlight disposed on a back of the display panel and configured to illuminate the display panel: a housing case housing therein the backlight; and
a first coupling member coupling the housing case and the first frame to each other, the first coupling member includes a fifth plate part extending along the front surface panel to a position overlapping the backlight, and the backlight is sandwiched between the fifth plate part and the housing case, in combination with all the other claim limitations
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871